  Case: 4:20-cv-01695-NAB Doc. #: 12 Filed: 01/12/21 Page: 1 of 1 PageID #: 54




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )         No. 4:20CV1695 NAB
                                                  )
 CORIZON, et al.,                                 )
                                                  )
                 Defendants,                      )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. ECF No. 10. When the Court dismissed this action, it certified in writing that an appeal

would not be taken in good faith, see ECF Nos. 6 & 7; 28 U.S.C. § 1915(a)(3), and it is not apparent

that plaintiff now seeks appellate review of any issue that is not frivolous. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). As a result, the Court will deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 10] is DENIED.

       Dated this 12th day of January, 2021.




                                                         HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE
